

116 S3641 IS: To designate the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, as “Li Wenliang Plaza”, and for other purposes.
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3641IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Cotton (for himself, Mr. Rubio, Mr. Sasse, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, as Li Wenliang Plaza, and for other purposes.1.Designation of Li Wenliang Plaza(a)Designation of plaza(1)In generalThe area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, shall be known and designated as Li Wenliang Plaza.(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the area referred to in paragraph (1) shall be deemed to be a reference to Li Wenliang Plaza.(b)Designation of address(1)DesignationThe address of 3505 International Place, Northwest, Washington, District of Columbia, shall be redesignated as 1 Li Wenliang Plaza.(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the address referred to in paragraph (1) shall be deemed to be a reference to 1 Li Wenliang Plaza.(c)SignsThe Administrator of General Services shall construct street signs that shall—(1)contain the phrase Li Wenliang Plaza;(2)be similar in design to the signs used by Washington, District of Columbia, to designate the location of Metro stations; and(3)be placed on—(A)the parcel of Federal property that is closest to 1 Li Wenliang Plaza (as redesignated by subsection (b)); and(B)the street corners of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest, Washington, District of Columbia.